  Case 14-19848         Doc 41     Filed 04/03/19 Entered 04/03/19 08:23:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-19848
         Jamie F Navarro

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/28/2014.

         2) The plan was confirmed on 08/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,155.00.

         10) Amount of unsecured claims discharged without payment: $25,378.75.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-19848         Doc 41        Filed 04/03/19 Entered 04/03/19 08:23:13                     Desc Main
                                        Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $54,338.66
        Less amount refunded to debtor                             $227.41

NET RECEIPTS:                                                                                     $54,111.25


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,000.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $2,339.71
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,339.71

Attorney fees paid and disclosed by debtor:                   $1,000.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal       Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
247Greenstreet.com                 Unsecured      1,258.80            NA              NA            0.00        0.00
247Greenstreet.com                 Unsecured      1,799.70            NA              NA            0.00        0.00
Advocate Illinois Masonic          Unsecured         818.91           NA              NA            0.00        0.00
AMERICASH LOANS LLC                Unsecured      4,622.06       4,622.06        4,622.06      4,622.06         0.00
AmeriLoan                          Unsecured         420.00           NA              NA            0.00        0.00
ATLANTIC CREDIT & FINANCE          Unsecured      6,672.00       6,047.38        6,047.38      6,047.38         0.00
ATLANTIC CREDIT & FINANCE          Unsecured            NA       6,047.38            0.00           0.00        0.00
AVANT CREDIT CORPORATI             Unsecured      3,748.28            NA              NA            0.00        0.00
Banfield Pet Hospital              Unsecured          90.90           NA              NA            0.00        0.00
BANQUET FINANCIAL                  Unsecured      1,804.86       2,690.96        2,690.96           0.00        0.00
Bottom Dollar Payday               Unsecured         975.00           NA              NA            0.00        0.00
CASH JAR PAYDAY LOAN               Unsecured      1,975.50            NA              NA            0.00        0.00
CD One Price Cleaners              Unsecured          82.43           NA              NA            0.00        0.00
Chase                              Unsecured      2,187.10            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU     Unsecured         932.00      1,032.00        1,032.00      1,032.00         0.00
Comcast                            Unsecured         381.12           NA              NA            0.00        0.00
Cook Count State's Attorney's      Unsecured         322.90           NA              NA            0.00        0.00
CP Investors LLC                   Unsecured         455.00           NA              NA            0.00        0.00
DELBERT SERVICES CORP              Unsecured      8,163.74       5,464.36          286.68        286.66         0.00
Eye Care for Animals-Chicago       Unsecured         339.00           NA              NA            0.00        0.00
Family Smiles                      Unsecured         281.00           NA              NA            0.00        0.00
Fingerhut                          Unsecured      1,074.57            NA              NA            0.00        0.00
Head & Neck and Cosmetic           Unsecured      1,092.87            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC      Unsecured      2,618.30            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC      Secured       16,381.00     18,947.38        18,947.38     18,947.38    1,136.01
LVNV FUNDING                       Unsecured      1,741.62       1,741.62        1,741.62      1,741.62         0.00
NATIONWIDE LOANS                   Unsecured      3,964.40       2,844.45        2,844.45      2,844.45         0.00
Personal Growth Associates, Inc.   Unsecured          86.89           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT               Unsecured         945.69        981.42          981.42        981.42         0.00
PRA RECEIVABLES MGMT               Unsecured         618.96        618.96          618.96        618.96         0.00
PREMIER BANK CARD                  Unsecured         434.93        434.93          434.93        434.93         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-19848        Doc 41      Filed 04/03/19 Entered 04/03/19 08:23:13                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
SANTANDER CONSUMER USA          Unsecured      1,959.46       1,978.89      1,978.89      1,978.89         0.00
SANTANDER CONSUMER USA          Unsecured            NA           0.00          0.00           0.00        0.00
Spektrum Online                 Unsecured         818.00           NA            NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      4,165.75         440.44      3,940.44      3,940.44         0.00
SPRINGLEAF FINANCIAL SERVICES   Secured              NA       3,500.00      3,500.00           0.00        0.00
SPRINT NEXTEL                   Unsecured            NA         374.14        374.14        374.14         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,179.26         943.06        943.06        943.06         0.00
UNITED CASH LOANS               Unsecured         585.00           NA            NA            0.00        0.00
VILLAGE OF HILLSIDE             Unsecured         200.00           NA            NA            0.00        0.00
Waukegan Loan Management, LLC   Unsecured         786.50           NA            NA            0.00        0.00
WELLS FARGO BANK NA             Unsecured      2,842.14       2,842.14      2,842.14      2,842.14         0.00
West River Cash, LLC            Unsecured         290.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                  $0.00
      Mortgage Arrearage                                    $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                          $18,947.38         $18,947.38              $1,136.01
      All Other Secured                                 $3,500.00              $0.00                  $0.00
TOTAL SECURED:                                         $22,447.38         $18,947.38              $1,136.01

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $31,379.13         $28,688.15                   $0.00


Disbursements:

       Expenses of Administration                            $5,339.71
       Disbursements to Creditors                           $48,771.54

TOTAL DISBURSEMENTS :                                                                        $54,111.25




UST Form 101-13-FR-S (09/01/2009)
  Case 14-19848         Doc 41      Filed 04/03/19 Entered 04/03/19 08:23:13                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
